Citation Nr: 1753259	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  07-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for pes planus and PTSD.

Although the issues on appeal have been, at times, characterized as petitions to reopen previously denied claims; they are best characterized as original service connection claims through the operation of 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015).  In addition, the original claim for PTSD has been recharacterized as shown on the title page pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He avers that when he was stationed at Edison Range to train and qualify recruits, some recruits killed themselves on the rifle range.  He is unsure of the month, but believes the year was 1978.  He also has generally asserted that he had difficulty transitioning from military service to a civilian life.  

In a July 2004 letter, the Veteran's mother asserted that he has had difficulty with his memory and also controlling his temper since his discharge from service.  In a May 2005 letter, a licensed therapist indicated that the Veteran suffers from PTSD directly related to his training with the Marine Corps.

On remand, the Veteran should be afforded another opportunity to provide specific details about his reported stressor(s), to include whether he actually witnessed any individual(s) commit suicide, and the names of such individuals, and any additional details.  Thereafter, the RO should contact the U. S. Army & Joint Services Records Research Center (JSRRC), and any other appropriate agency for verification of this stressor.  

The Veteran also seeks service connection for pes planus.  An entrance examination report dated in December 1975 shows a diagnosis of 'asymptomatic pes planus-good ROMR of Achilles tendon bilat=NCD."  On the accompanying Report of Medical History, the Veteran denied having any foot trouble.  Service treatment records include injuries and complaints related to the feet.  Specifically, treatment records in June 1978 show a complaint of pain at the arch of right foot with walking which was diagnosed as a strain.  Records in September 1978 and October 1978 show a right foot injury sustained while playing football.  The clinical impression was foot strain.  The Veteran also is shown to have requested treatment for his bilateral pes planus in October 1978.  Upon discharge, a November 1978 physical examination includes a diagnosis of feet, EPTE, occasionally symptomatic.

The Veteran asserts that his pes planus worsened and became symptomatic in service.  See July 2006 notice of disagreement.  He also avers that his foot problems have continued since.

The Veteran has not been afforded a VA examination for either of his claimed disabilities.  In light of the current state of the record, examinations are needed to determine whether any of the Veteran's current psychiatric disorders are related to service, and whether his preexisting pes planus was aggravated therein.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the file should be updated with any outstanding, relevant VA and/or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  After requesting additional stressor details from the Veteran to include whether he actually witnessed any individual(s) commit suicide, and the names of such individuals, and any additional details -contact JSSRC and any other appropriate department, agency, or official for verification of the Veteran's reported stressor(s).  

2.  Ask the Veteran to provide the names, addresses and approximate dates of treatment for any non-VA medical care providers that have treated him for a psychiatric disorder and his pes planus that he has not already identified.

Also, obtain all of the Veteran's VA treatment records not already associated with the claims file (i.e. since August 2014).  

3.  Schedule the Veteran for a VA mental health examination to determine the nature and etiology of his acquired psychiatric disorders.  The claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

The examiner is to identify all current psychiatric disorders found present on examination.  For any disorder that is noted in the treatment records, but not found on current examination, the examiner should attempt to reconcile these findings.  

If the examiner determines that PTSD is present, then the examiner must specify the stressor supporting the diagnosis.  

Is it at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to an in-service stressor event?

With respect to each additional psychiatric disorder other than PTSD, is at least as likely as not that such disorder originated during service or is otherwise etiologically related to service?

With respect to any psychosis noted, is at least as likely as not that such disorder originated to a compensable degree within a year of service?

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of pes planus.  The claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

The examiner is asked to state whether it is at least as likely as not that the Veteran's preexisting pes planus was aggravated by service, that is whether it increased in severity during service beyond its natural progression.  In doing so, the examiner is directed to the Veteran's lay statements regarding his condition in service and thereafter.

The examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "in-service aggravation."

The examiner must provide a rationale for the requested opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




